

111 HR 7882 IH: Antitrust Criminal Penalty Enhancement and Reform Permanent Extension Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7882IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 to repeal the sunset provision.1.Short titleThis Act may be cited as the Antitrust Criminal Penalty Enhancement and Reform Permanent Extension Act.2.Findings; purpose(a)FindingsCongress finds the following:(1)Conspiracies among competitors to fix prices, rig bids, and allocate markets are categorically and irredeemably anticompetitive and contravene the competition policy of the United States.(2)Cooperation incentives are important to the efforts of the Antitrust Division of the Department of Justice to prosecute and deter the offenses described in paragraph (1).(b)PurposeThe purpose of this Act, and the amendments made by this Act, is to strengthen public and private antitrust enforcement by providing incentives for antitrust violators to cooperate fully with government prosecutors and private litigants through the repeal of the sunset provision of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note). 3.Repeal of sunset provision(a)RepealSection 211 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) is repealed.(b)Technical and conforming amendments(1)Revival and restoration(A)In generalSections 212, 213, and 214 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) as in effect on June 21, 2020, and as amended by the laws described in subparagraph (B), are revived and restored. (B)LawsThe laws described in this subparagraph are:(i)Antitrust Criminal Penalty Enhancement and Reform Act of 2004 Extension Act (Public Law 111–30; 123 Stat. 1775). (ii)The Act entitled An Act to amend the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 to extend the operation of such Act, and for other purposes, approved June 9, 2010 (Public Law 111–90; 124 Stat. 1275). (2)DefinitionsSection 212 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) is amended—(A)by striking paragraph (6); and(B)by redesignating paragraph (7) as paragraph (6).(c)Applicability(1)Markers and agreements before sunsetNotwithstanding the repeal under subsection (a), section 211(b) of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note), as in effect on the day before the date of enactment of this Act, shall continue to apply to any person who received a marker or entered into an antitrust leniency agreement on or before June 22, 2020.(2)Markers and agreements after sunsetThe repeal under subsection (a) shall apply to any person who received a marker or entered into an antitrust leniency agreement on or after June 23, 2020. 